Citation Nr: 0523649	
Decision Date: 08/26/05    Archive Date: 09/09/05

DOCKET NO.  97-20 610	)	DATE
	)
    	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for residuals of a low back injury.
 
2.  Entitlement to a monetary allowance under 38 U.S.C.A. § 
1805 for a child of a Vietnam veteran for disability 
resulting from spina bifida.



WITNESS AT HEARING ON APPEAL

Appellant







INTRODUCTION

The veteran served on active duty from January 1994 to 
January 1997.  The veteran's father served in the Republic of 
Vietnam for a period of 1 year during the Vietnam War.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in April 1997 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, assigning an initial noncompensable 
rating for residuals of a back injury, which has since been 
increased to a 10 percent rating; and from a May 1999 rating 
decision by the VARO in St. Louis, Missouri, denying the 
veteran's claim for a monetary allowance under 38 U.S.C.A. § 
1805 for a child of a Vietnam veteran for disability 
resulting from spina bifida.  The veteran perfected his 
appeal as to the first issue by filing a timely VA Form 9 in 
June 1997, and as to the second issue by filing a timely VA 
Form 9 in September 1999.  Accordingly, the Board has 
jurisdiction over both claims.  See 38 U.S.C.A. § 7105 (West 
2002).

The case was last before the Board in May 2003, at which time 
it was remanded for development.


FINDINGS OF FACT

1.  Residuals of a low back injury include slight limitation 
of motion and subjective complaints of pain.

2.  The veteran is the biological child of a veteran who 
served in Vietnam and was conceived subsequent to his 
father's military service in Vietnam; the veteran's father's 
exposure to herbicides is conceded.  

3.  The veteran has spina bifida occulta. 



CONCLUSIONS OF LAW

1.  An initial rating in excess of 10 percent for residuals 
of a low back injury is not warranted. 38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5292 (effective prior to September 
26, 2003), Diagnostic Code 5235 (effective from September 26, 
2003).

2.  The criteria for monetary allowance under 38 U.S.C.A. § 
1805 for a child of a Vietnam veteran for disability 
resulting from spina bifida are not met.  38 U.S.C.A. §§ 
1805, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.814 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA 

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).   

Although the RO did not initially consider the veteran's 
claim under the VCAA and applicable regulations, VA has made 
all reasonable efforts to assist the veteran in the 
development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim 
and of the efforts to assist him. In a letter dated in August 
2004, the veteran was notified of the information and 
evidence needed to substantiate and complete his claim, of 
what part of that evidence he was to provide, and what part 
VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

In this case, although the VCAA notice letter that provided 
to the veteran does not specifically refer to the "fourth 
element," the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  The August 2004 letter advised the 
veteran to let VA know if there is "any other evidence or 
information" that he thought would help support his claim. 

It is noted that the original rating decisions on appeal were 
in April 1997 and May 1999.  Notice fully complying the 
provisions of the VCAA was not provided to the veteran until 
August 2004.  Therefore, the veteran did not receive proper 
VCAA notice prior to the initial rating decision denying his 
claim.  Nonetheless, the Board finds that the lack of such a 
pre-decision notice is not prejudicial to the veteran.  VCAA 
notice was provided by the RO prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b). The veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  The VCAA places an enhanced duty on VA to assist 
claimants in obtaining evidence needed to substantiate a 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this 
case, the RO has obtained all available post-service VA and 
private medical records identified by the veteran. VA medical 
opinions addressing the questions at issue also have been 
obtained. 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2), 
(3).  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).


Legal Criteria

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (2002).  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the rating schedule.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

A claim placed in appellate status by disagreement with the 
initial rating award and not yet ultimately resolved, as is 
the case with the claim herein at issue, is an original claim 
as opposed to a new claim for increase.  Fenderson v. West, 
12 Vet. App. 119 (1999).  In such cases, separate ratings may 
be assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Id.  

The United States Court of Appeals for Veterans Claims 
(Court) has held consideration should be given to functional 
loss due to pain as provided in 38 C.F.R. § 4.40.  The Court 
noted 38 C.F.R. § 4.40 required a finding of functional loss 
due to pain must be supported by adequate pathology and 
evidenced by the visible behavior of the claimant.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997); Johnston v. 
Brown, 10 Vet. App. 80 (1997).  In DeLuca v. Brown, 8 Vet. 
App. 202 (1995) the Court held that diagnostic codes based 
solely on range of motion do not subsume 38 C.F.R. § 4.40 or 
4.45.  They ruled that 38 C.F.R. § 4.14 which forbids 
pyramiding does not rule out consideration of higher ratings 
based on a greater limitation of motion due to pain on use 
including during flare-ups.  The Court ordered the Board to 
apply the provisions of 38 C.F.R. § 4.40 regarding functional 
loss due to pain and 38 C.F.R. § 4.45 regarding weakness, 
fatigability, incoordination, or pain on movement of a joint 
in increased ratings cases.  

Functional loss due to pain can also limit range of motion.  
See 38 C.F.R. § 4.40 (2002); DeLuca, 8 Vet. App. at 205; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991); see also 
38 C.F.R. §§ 4.45, 4.59.  In Schafrath v. Derwinski, 1 Vet. 
App. 589, 592 (1991) the Court noted that Section 4.40 
recognizes that "functional loss" may be caused by pain "on 
use" or a "limitation of flexion" and that functional loss 
caused by either factor should be compensated at the same 
rate. 

Lumbosacral strain was, prior to September 26, 2003,evaluated 
as follows: Severe; with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion, 40 percent; With muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position, 20 percent; With characteristic pain on 
motion, 10 percent; With slight subjective symptoms only, 
noncompensable. 38 C.F.R. § 4.71a, Code 5295.
 
Additionally, under the old criteria, Diagnostic Code 5292 
allowed for a 10 percent rating with slight limitation of 
motion of the lumbar spine.  A 20 percent rating was 
warranted with moderate limitation of motion of the lumbar 
spine.  A 40 percent rating was warranted with severe 
limitation of motion of the lumbar spine.

Effective September 26, 2003, VA revised the criteria for 
evaluating all disabilities of the spine. The new criteria 
provide that the following General Rating Formula for 
Diseases and Injuries of the Spine is to be used for 
evaluating diseases and injuries of the spine under 
diagnostic codes 5235 to 5243, unless a disability under Code 
5243 is evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes), with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease:  
Unfavorable ankylosis of the entire spine.	100
Unfavorable ankylosis of the entire thoracolumbar spine.
	50
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.	40
Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine	30
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but 
not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as  scoliosis, reversed 
lordosis, or abnormal kyphosis		20
Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but 
not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees; or, combined range of motion 
of the cervical spine greater than 170 degrees but not 
greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height		10
Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.
Note (2): For VA compensation purposes, normal forward 
flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees. Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees. The combined range of motion refers to the sum 
of the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation. The normal 
combined range of motion of the cervical spine is 340 degrees 
and of the thoracolumbar spine is 240 degrees. The normal 
ranges of motion for each component of spinal motion provided 
in this note are the maximum that can be used for calculation 
of the combined range of motion.
Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.
Note (4): Round each range of motion measurement to the 
nearest five degrees.
Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.
Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

Applicable law and regulations provide that VA shall pay a 
monthly allowance, based upon the level of disability, to or 
for a person who VA has determined is an individual suffering 
from spina bifida whose biological mother or father is or was 
a Vietnam veteran.  38 U.S.C.A. § 1805(a); 38 C.F.R. § 
3.814(a). 

The term "Vietnam veteran" means a person who performed 
active military, naval, or air service in the Republic of 
Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, without regard to the 
characterization of the person's service, and includes 
service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  38 
C.F.R. § 3.814(c).  This chapter applies with respect to all 
forms and manifestations of spina bifida except spina bifida 
occulta.  See 38 U.S.C.A. § 1802.  The provisions of 38 
C.F.R. § 3.814(c)(3) add that the term spina bifida means any 
form and manifestation of spina bifida except spina bifida 
occulta.     

Analysis

Residuals of a Low Back Injury

In reaching its decision, the Board has considered the entire 
evidence of record,
to include the reports of VA examinations conducted in 
February 1997 and July 1998, as well as private and VA 
treatment records. The Board observes that the veteran has 
been scheduled for VA examinations on multiple occasions, 
most recently in September 2003, but has failed to report. 
Necessarily, this decision must be based on the evidence 
available for review.

In July 1998, the VA examiner noted that the veteran was not 
experiencing pain at that time. There was no muscle spasm, 
tenderness or other significant indicia of low back 
pathology. Forward flexion was to 65 degrees, extension was 
to 30 degrees, right and left lateral bending was to 30 
degrees, and rotation was to 30 degrees bilaterally.  The 
examiner concluded that physical examination, both 
objectively and subjectively, was not consistent with the 
severe pain reported by the veteran. X-rays were negative 
except for spina bifida occulta, said to be a congenital 
anomaly unrelated to the complaints of pain.

For VA compensation purposes normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  Accordingly, the aforementioned July 1998 ranges of 
motions do not present more than slight limitation of motion, 
and thus do not warrant a disability rating in excess of 10 
percent under the former Diagnostic Code 5292.

Additionally, the medical evidence of record does not warrant 
a disability rating in excess of 10 percent under Diagnostic 
Code 5293, in effect prior to the September 2003 revision.  
There is no diagnosis of intervertebral disc syndrome.  
Absent probative evidence of intervertebral disc syndrome 
with neurologic impairment related to the veteran's service-
connected lumbar spine disability, an increased rating under 
Diagnostic Code 5293 is not warranted.  

Finally, the Board has also considered application of 38 
C.F.R. § 4.71a, Diagnostic Code 5295, which provided a 20 
percent rating for lumbosacral strain with muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in the standing position.  However, no muscle 
spasm or significant limitation of lateral spine motion is 
shown by the record. According, an evaluation greater than 10 
percent under the former Diagnostic Code 5295 is not in 
order.

In terms of the September 2003 changes to the rating 
criteria, the record also lacks the evidence to support an 
evaluation in excess of 10 percent.  The new criteria provide 
that the following General Rating Formula for Diseases and 
Injuries of the Spine is to be used for evaluating diseases 
and injuries of the spine under diagnostic codes 5235 to 
5243.  In order to be afforded the next available disability 
rating of 20 percent the veteran would have to exhibit 
forward flexion of the thoracolumbar spine between 30 and 60 
degrees. or combined range of motion of the thoracolumbar 
spine no greater than 120 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as  scoliosis, reversed 
lordosis, or abnormal kyphosis.  However, VA examination in 
August 2003 revealed no favorable ankylosis of the entire 
thoracolumbar spine and there was 65 degrees of forward 
flexion. Therefore, the new rating criteria do not provide a 
basis for an evaluation in excess of 10 percent.

The Board has also considered whether increased evaluations 
are warranted based on either actual limitation of motion or 
the functional equivalent of limitation of motion due to less 
or more movement than normal, weakened movement, excess 
fatigability, incoordination, and pain on movement.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board notes 
that the July 1998 examiner commented physical examination, 
both objectively and subjectively, was not consistent with 
severe pain. Even considering DeLuca factors, the Board finds 
that the restricted range of motion values do not support the 
assignment of a rating in excess of 10 percent for residuals 
of a low back injury, under either the pre-amendment or the 
post-amendment criteria.


Spina Bifida Occulta

The veteran is the biological child of a veteran of the 
Vietnam War, and was conceived subsequent to his father's 
Vietnam service.  VA concedes the veteran's father's exposure 
to herbicides while in Vietnam. 

In VAOPGCPREC 5-99, VA General Counsel held that, pursuant to 
38 U.S.C.A. § 1802, Chapter 18 of title 38, United States 
Code, applies with respect to all forms of spina bifida, 
other than spina bifida occulta. In the case at hand, x-rays 
taken in conjunction with a VA examination in July 1998 
disclosed that the veteran has spina bifida occulta at S1, 
described by the examiner as a congenital anomaly. No medical 
opinion or other competent medical evidence to the contrary 
to support the veteran's contention regarding his entitlement 
under 38 U.S.C.A. § 1805 has been submitted.

When, after considering all the evidence, a reasonable doubt 
arises regarding a determinative issue in a claim, the 
benefit of the doubt shall be given to the claimant.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. In this case, however, 
the facts are clear. The veteran has spina bifida occulta and 
therefore is precluded from receiving .a monetary allowance 
under 38 U.S.C.A. § 1805  










ORDER

Entitlement to an initial rating in excess of 10 percent for 
residuals of a low back injury is denied.
 
Entitlement to a monetary allowance under 38 U.S.C.A. § 1805 
for a child of a Vietnam veteran for disability resulting 
from spina bifida is denied.




	                        
____________________________________________
	WAYNE M. BRAEUER 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


